Citation Nr: 1621433	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  14-28 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a dog bite and, if so, whether service connection for residuals of a dog bite to the right leg is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left ankle condition and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a head injury and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for schizophrenia, paranoid type.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, paranoid type.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for disability caused by hypertension medication prescribed at a VA facility.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In the November 2010 decision, the RO continued the denial of the five service connection issues listed on the title page, inter alia, because it determined that new and material evidence had not been submitted to reopen such claims.  In the July 2014 decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition (also claimed as hypertension medication causing fainting spells).   

In February 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of the hearing is associated with the record.  At the hearing, the undersigned agreed to hold the record open for 60 days to allow for the submission of additional evidence.  In March 2016, the Veteran and his representative submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened service connection issues and the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in February 2010, the RO determined that new and material evidence had not been received in order to reopen previously denied claims for service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type.

2.  Evidence added to the record since the final February 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type.

CONCLUSIONS OF LAW

1.  The February 2010 rating decision that determined that new and material evidence had not been received in order to reopen previously denied claims for service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type, is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claims is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b). Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

By way of background, the Veteran's original claims of entitlement to service connection for PTSD, dog bite residuals of the left leg, a left ankle condition, and head injury residuals were denied by the RO in a June 1990 rating decision.  At such time, the RO considered the Veteran's service treatment records (STRs) and an April 1990 VA examination report.  The RO noted that the STRs showed that the Veteran fell off his bike in service with complaints of some minor bruises and contusions, which were apparently acute and transitory, and no further complaints were made.  The STRs were negative as to any complaints of or treatment for a head injury.  Such also showed that the Veteran was bitten by a dog in June 1980, who was not rabid, and received tetanus shots.  There were no residuals.  

The VA examination report revealed no X-ray of clinical findings referable to the left ankle.  The skin was clear as to any scars.  Such also reflected that the Veteran reported shock trauma from a 35mm Howitzer that evidently landed close to him while in Germany.  Psychiatric examination revealed an overall impression that the Veteran had developed the symptoms of schizophrenia and, although he scored high on the PTSD questionnaire, his elaboration of the answers seemed more consistent with schizophrenia, undifferentiated type, with severe incapacity in being competent.  

Based on the foregoing, the RO denied the Veteran's claims for service connection for PTSD, a left ankle condition, and a dog bite on the basis that such disorders were not shown, i.e., no evidence of a current disability.  With regard to the latter two conditions, the RO further determined that, while such were shown in the STRs, such were considered to be acute and transitory, and were not found on the VA examination.  The RO further denied service connection for a head injury as such was not shown in the STRs.

In July 1990, the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement and no new and material evidence was received within one year of the issuance of such decision.  However, in a December 1991 statement, the Veteran reported that he was homeless and had not received a decision on his original claim.  He further reported that, if the decision were unfavorable, he wished to appeal it.  However, such may not be construed as a valid notice of disagreement as he had not received notification of the decision at that time.  Thereafter, in February 1992, the Veteran was provided with a copy of the June 1990 rating decision and July 1990 notification letter.  However, he did not subsequently enter a notice of disagreement and no new and material evidence was received within one year of the reissuance of such decision in February 1992.  Therefore, the June 1990 rating decision became final. 

Thereafter, the Veteran attempted to reopen his claims for service connection for PTSD, a left ankle condition, and a head injury, and filed a new claim for service connection for schizophrenia, paranoid type, in June 2005.  In a January 2006 rating decision, the RO declined to reopen the previously denied claims and denied service connection for schizophrenia, paranoid type.  At such time, the RO reviewed the entirety of the claims file, which included the Veteran's STRs, the April 1990 VA examination report, VA treatment records, and a March 1990 VA psychiatric examination.  

Based on a review of the evidence, the RO declined to reopen the Veteran's claim for service connection for a left ankle condition on the basis that the newly received evidence failed to show a chronic left ankle/leg condition related to his military service.  The Veteran's claim for service connection for a head injury was not reopened as the STRs did not show such an injury, and the newly received evidence failed to show that such claimed disorder was related to his military service.  With regard to PTSD, the RO found that the evidence received since the prior final denial was new, but was not material as such did not shown evidence of a diagnosis of PTSD related to military service.  Finally, service connection for schizophrenia, paranoid type, was denied on the basis that the STRs were negative for treatment for a diagnosis of such disorder, and, while such was diagnosed as early as March 1990, the evidence failed to show that such was incurred in or caused by the Veteran's military service.

In January 2006, the Veteran was advised of the decision and his appellate rights.  He entered a notice of disagreement as to such rating decision in January 2007 and a statement of the case was issued in May 2007.  However, he did not file a timely substantive appeal and no new and material evidence was received prior to the expiration of the appeal period.  Therefore, the January 2006 rating decision is final.

The Veteran again attempted to reopen all of his service connection claims in May 2009.  In a February 2010 rating decision, the RO determined that new and material evidence had not been received in order to reopen previously denied claims for service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type.  At such time, the RO considered the Veteran's service personnel records, STRs, a formal finding on a lack of information to verify PTSD stressors, and post-service treatment records.  However, the RO determined that, as to the Veteran's dog bite, left ankle condition, and head injury, the newly received evidence was entirely negative for any reference to such conditions.  With regard to the Veteran's PTSD claim, the RO noted that the evidence failed to show a diagnosis of such condition and his alleged stressors had not been verified.  Finally, as pertinent to the Veteran's claim for service connection for schizophrenia, the RO noted that the newly received evidence continued to show treatment for such condition, but did not show a relationship to service.

In February 2010, the Veteran was advised of the decision and his appellate rights.  He did not enter a notice of disagreement as to such denial.  Rather, in September 2010, he submitted additional evidence consisting of VA treatment records and, in October 2010, his representative clarified that the Veteran was attempting to reopen his previously denied claims.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which, as noted previously, provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this regard, if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2011); see also Young v. Shinseki, 22 Vet.App. 461, 466 (2009).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

In the instant case, the RO specifically considered the newly received VA treatment records and determined in a November 2010 rating decision that such evidence was not new and material.  Therefore, as the RO provided a directly responsive communication regarding the materiality of the evidence submitted within one year of the February 2010 rating decision and, as such evidence contains merely duplicative evidence of that previously considered, the Board also finds that such is not new and material.  Therefore, the February 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

In connection with the Veteran's current claim to reopen his previously denied claims, additional evidence consisting of VA treatment records dated from the 1990's to December 2015, and his lay statements, to include those offered at the February 2016 Board hearing.  As discussed below, the Board finds that the evidence added to the record since the final February 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a dog bite, left ankle condition, a head injury, PTSD, and schizophrenia, paranoid type.

In this regard, the Veteran's service connection claims were previously denied on the basis that the evidence failed to demonstrate a current diagnosis of a left ankle condition, dog bite residuals, and PTSD; his STRs did not show a head injury; and schizophrenia was not shown to be related to his military service.   

With regard to the Veteran's left ankle condition, he testified at the February 2016 Board hearing that he experienced pain since service.  Additionally, an August 2015 VA treatment record reflects complaints of left ankle pain, which was noted to be most likely post-traumatic arthritis.  Furthermore, in a March 2016 statement, the Veteran reported that he was seen at the hospital that day and was advised that he may need surgery to correct an old ankle injury.  Therefore, as the newly received evidence suggests the presence of a current left ankle disorder that may be related to his in-service treatment for left ankle complaints, the Board finds that such raises a reasonable possibility of substantiating his service connection claim for a left ankle condition.

Regarding his claimed residuals of a dog bite, the Veteran indicated at the February 2016 Board hearing that he still has a scar on his right leg, specifically the right lower calf, from such bite in service.  Therefore, as the newly received evidence suggests the presence of a residual of a dog bite that may be related to his in-service injury, the Board finds that such raises a reasonable possibility of substantiating his service connection claim for residuals of a dog bite.

Pertinent to a head injury, the Veteran testified at the February 2016 Board hearing that such occurred as a result of his in-service fall off a bike.  While the Veteran's claim was previously denied on the basis that the STRs fail to show a head injury, his testimony regarding such an in-service injury is considered credible for the purposes of reopening a claim.  Therefore, the Board finds that such raises a reasonable possibility of substantiating his service connection claim for a head injury.

With regard to his claims for service connection for PTSD and schizophrenia, the Veteran submitted an August 2014 statement indicating that he has PTSD associated with an in-service dog attack.  He states that he experiences PTSD when he sees a dog across the street.  Additionally, the Veteran's representative contended at the February 2016 Board hearing that the Veteran had in-service signs and symptoms of schizophrenia that started in Germany around the time of the dog bite in 1982 and have continued since that time.  Based on such allegations regarding continuity of psychiatric symptomatology, which is presumed credible for purposes of reopening the claim, raises a reasonable possibility of substantiating the Veteran's service connection claims for PTSD and schizophrenia.

In sum, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide adequate medical examinations and/or opinions regarding claims of entitlement to service connection for PTSD, dog bite residuals, a left ankle condition, a head injury, and schizophrenia in this case.  See Shade, supra.  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen such service connection claims.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a dog bite residuals is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle condition is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a head injury is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia, paranoid type, is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and § 1151 claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, he was afforded a VA psychiatric examination in March 1990, as mentioned above.  Although examiner diagnosed the Veteran with schizophrenia, undifferentiated type, and alcohol dependence in remission, the examination report includes a PTSD questionnaire, on which the examiner states that the Veteran scored high.  The examiner further noted that the Veteran probably developed symptoms of schizophrenia in service.  VA treatment records generally show that the Veteran has sought psychiatric treatment for schizophrenia after service.  In addition to his representative's contention that the Veteran has experienced schizophrenia symptoms since service, the Veteran stated that his psychosis/schizophrenia is caused by his service.  See Veteran statement received in October 2005.  The Veteran's representative specifically noted, in a March 2016 statement, that the Veteran attempted suicide while stationed in Fort Benning, Georgia, in 1983.  

Additionally, the evidence includes statements in which the Veteran identifies various in-service stressors, which he contends caused him to have an acquired psychiatric disorder, to include: dog attack (August 2014 statement, discussed above); training exercise in 1981 in Germany (January 1990 claim form); "shell shock" trauma from a Howitzer firing rounds close to him (February 1990 Veteran statement); and being pressured to smoke hash by other service members, who also played jokes on him such as putting flash bangs in the toilet (Veteran statement received in November 2009).  The Board notes that the evidence includes September 2009 and January 2010 formal findings of lack of information to verify a stressor for PTSD.  However, the Veteran's STRs document the dog bite during service. 

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

Regarding his claimed dog bite residuals, discussed above, the Veteran's STRs show treatment for a dog bite to his right leg.  At the Board hearing, the Veteran testified that he still has a scar from the dog bite on his lower right calf.  The Veteran has not been afforded a VA examination addressing such contention, and thus, the Board finds that he should be afforded such an examination.

Regarding the left ankle disorder issue, the Veteran contends that he has a current condition related to his in-service treatment for left ankle complaints.  Review of the Veteran's STRs show treatment for status post left ankle sprain (September 13, 1982) and a note of SLWC (short leg walking cast) for a left ankle injury (September 3, 1982).  While the evidence includes a March 1990 ankle x-ray report showing no evidence of fracture, dislocation, or bone destruction, the Veteran has subsequently offered evidence that he continues to experience pain in the left ankle and may be undergoing surgery to correct an old injury.  Based on such evidence, the Board finds that he should be afforded a VA examination so as to determine the nature and etiology of his claimed left ankle disorder.

Regarding the head injury issue, the Veteran testified at the Board hearing that he suffered such injury in service during the same event at which he suffered the dog bite discussed above.  See Board hearing transcript at 6.  The Veteran stated that he was riding a bike at the time of the dog attack and that he fell off his bike and hit his head.  Additionally, in a February 1990 statement, the Veteran asserted that he hit his head on the bottom of a river as part of training in 1981, resulting in a head injury.  The Veteran has not been afforded a VA examination in connection with his head injury service connection claim, and thus, the Board finds that he should be afforded such an examination and such records should be obtained on remand.

Regarding entitlement to compensation under 38 U.S.C.A. § 1151, by way of background, the RO denied such entitlement for two separate issues, i.e., a heart condition and kidney damage, in a July 2014 rating decision.  In an August 2014 telephone contact, the Veteran indicated that he did not intend to file a claim for heart and kidney damage but that he contends that a doctor at the Richmond VA Medical Center (VAMC) negligently prescribed hypertension medication, which caused him to have fainting spells when his blood pressure dropped too low.  Accordingly, a September 2014 rating decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition (also claimed as hypertension medication causing fainting spells).

In an August 2014 statement, the Veteran stated that he was prescribed lisinopril, atenolol, and hydrochlorothiazide.  He further contended that Dr. K. prescribed an excessive dose of hypertension medication which made him pass out.  In a November 2014 statement, the Veteran indicated that such doctor was from the Richmond VAMC and that he still has chest pains related to blood pressure medication.  The Board notes that the Veteran has not been provided with a VA medical examination or opinion regarding his claim of entitlement to compensation under 38 U.S.C.A. § 1151.  Thus, pursuant to VA's duty to assist, the Veteran should be afforded a VA examination and opinion on remand, which addresses his contentions regarding current chest pains and VA's alleged negligence in prescribing medications.  

Additionally, at the Board hearing the Veteran's representative indicated that the Veteran had an MRI of the left ankle performed at the University of Virginia Culpeper Hospital, dated February 18, 2016.  See Board hearing transcript at 3.  While such was submitted, it has not yet been associated with the electronic claims file.  Also, in a March 2016 statement, as discussed above, the Veteran indicated that he went to Richmond McGuire Veterans Hospital on March 29, 2016, where left ankle x-rays were performed and a doctor told the Veteran that he may need surgery to correct an old injury.  Additionally, as noted above, in his June 2005 claim, the Veteran suggested that treatment records in St. Albans, Queens, New York, could help substantiate his claim.  

Therefore, on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claims concerning residuals of a dog bite, a left ankle condition, head injury, an acquired psychiatric disorder, and entitlement to compensation under 38 U.S.C.A. § 1151.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include VA treatment records dated from December 2015 to the present from the Richmond VAMC, to include any ankle x-rays from March 2016, and any private records from St. Albans, Queens, New York, and the University of Virginia Culpeper Hospital, to include an MRI dated February 18, 2016.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5.

(B)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD, and if so, the examiner must specifically opine whether such disorder is at least as likely as not (a 50 percent or greater degree of probability) related to his claimed stressor(s), to include dog attack (August 2014 statement), training exercise in 1981 in Germany (January 1990 claim form), "shell shock" trauma from a Howitzer firing rounds close to him (February 1990 Veteran statement), and being pressured to smoke hash by other service members, who also played jokes on him such as putting flash bangs in the toilet (Veteran statement received in November 2009).

(C)  Further, for each currently diagnosed acquired psychiatric disorder other than PTSD, to include schizophrenia, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that any such disorder is related to the Veteran's military service, to include consideration of the March 1990 examiner's opinion that his schizophrenia symptoms probably started in service.

(D)  The examiner should also offer an opinion as to whether the Veteran manifested a psychosis within one year of his service discharge in June 1986, i.e., by June 1987.  The term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to another medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.

A detailed rationale for all opinions expressed must be provided.  The examiner must consider the Veteran's lay statements describing his in-service experiences and the onset and continuity of psychiatric symptomatology.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present dog bite residuals of the right leg.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's dog bite residual complaints, to include any scars.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the dog bite treatment noted in his June 1980 STRs.  A complete rationale for the opinion expressed should be provided.

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present left ankle condition.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's left ankle complaints.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of STRs showing treatment for status post left ankle sprain (September 13, 1982) and a note of SLWC (short leg walking cast) for a left ankle injury (September 3, 1982).  A complete rationale for the opinion expressed should be provided.

5.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present head injury residuals.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's head injury complaints.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's lay statements that he injured his head during training in 1981 and during a bike fall experienced with the dog bite discussed above.  A complete rationale for the opinion expressed should be provided.

6.  The Veteran should be afforded an appropriate VA examination for the purpose of determining whether he has chest pains and/or fainting spells or any additional disability that is/are etiologically related to hypertension medication prescribed by at the Richmond VAMC.  The claims file should be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to the following: 

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran incurred additional disability, to include consideration of his complaints of chest pains and fainting spells, as a result of being prescribed an excessive amount of hypertension medications at the Richmond VAMC?  If so, the examiner should identify the additional disability. 

(B)  If any such additional disability did result from an excessive amount of hypertension medication, was the proximate cause of any such disability or aggravation the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment OR (ii) an event not reasonably foreseeable.

A complete rationale for the opinion expressed should be provided.

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


